DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 5-9, 12 and 15-16 are objected to because of the following informalities:  
Regarding claims 1-2, 5-9, 12 and 15-16, the claim recites the term “about” before a number, which makes the claim ambiguous as to exactly what the range of the term “about” is. Examiner suggests removing the term “about” to clear any ambiguity in the claims.
Regarding claims 1-6, 8-9, 11 and 16, the claims are lacking units.
Regarding claim 5, “a number of” should be added before “a slot stager” in line 1.
Regarding claim 6, “a number of” should be added before “the plurality of magnetic poles” in line 1.
Regarding claim 8, “a number of” should be added before “the first plurality of slots” in lines 1-2.
Regarding claim 9, “a number of” should be added before “the plurality of magnetic poles” in lines 1-2, “the first and second plurality of slots” in lines 2-3 and “a slot stager” in the last line.
Regarding claim 16, “a number of” should be added before “the plurality of magnetic poles” in lines 1-2, “the first and second plurality of slots” in lines 2-3 and “a slot stager” in the last line.

Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the specific limitation of “a plurality of distributed electrically conductive windings (152) disposed in nonadjacent slots (156) of the first plurality of slots (160) and the second plurality of slots (162), each of the plurality of distributed electrically conductive windings spanning across the stator body from the first side of the stator to the second side (FIG 8), wherein each of the plurality of distributed electrically conductive windings has a winding pitch span of greater than or equal to about 3 to less than or equal to about 20,” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Rahman et al. (US 2005/0035676) discloses an axial flux machine with a stator core (41) having posts (42) on each axial surface of the core, coils spanning across the stator body from an axial surface to an opposite axial surface, but fails to teach the coils are disposed in nonadjacent slots with a pitch of 3-20 posts.
Claims 2-11 and 20-22 are allowable for depending upon claim 1.

Regarding claim 12, the specific limitation of “a plurality of distributed electrically conductive windings (152) disposed in nonadjacent slots (156) of the first plurality of slots (160) and the second plurality of slots (162), wherein each of the plurality of distributed electrically conductive windings spans across the stator body (150) between one of the first plurality of slots and a nonadjacent one of the second plurality of slots (FIG 8); and, wherein each of the plurality of distributed electrically conductive windings has a winding pitch span of greater than or equal to about 3 to less than or equal to about 20,” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
The closest prior art Rahman et al. (US 2005/0035676) discloses an axial flux machine with a stator core (41) having posts (42) on each axial surface of the core, coils (37) spanning across the stator body from an axial surface to an opposite axial surface, but fails to teach the coils are disposed in nonadjacent slots with a pitch of 3-20 posts.
Claims 15-16 are allowable for depending upon claim 12.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834